Citation Nr: 9908003	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-21 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for incremental 
aggravation of a right knee disability due to a service-
connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the RO 
that denied a claim of entitlement to a rating in excess of 
10 percent for a service-connected left knee disorder; and 
from a January 1997 decision by the RO that granted service 
connection for incremental aggravation of a right knee 
disability due to a service-connected left knee disorder, and 
assigned a zero percent (noncompensable) evaluation therefor.

This case was previously before the Board in December 1997, 
when it was remanded to the RO for further development.  It 
was returned to the Board in October 1998, and the veteran's 
representative submitted a brief on appeal in November.

In its December 1997 remand, the Board characterized the 
issue pertaining to the veteran's right knee in terms of his 
entitlement to an increased (compensable) rating.  Recently, 
however, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) indicated that a distinction 
must be made between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later claims for 
increased ratings.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Inasmuch as the veteran's right knee claim was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
preceding page.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder is 
manifested by recurrent flare-ups of pain.  There is X-ray 
evidence of osteoarthritis.  Although he has had 

surgery on the knee, the arthroscopic portals are healed, and 
there is no indication that the knee is ankylosed, that the 
semilunar cartilage is dislocated or has been removed, or 
that the disability is manifested by malunion or nonunion of 
the tibia or fibula.  The veteran has no more than slight 
subluxation or lateral instability, and he does not have 
acquired, traumatic, genu recurvatum.

2.  The veteran's service-connected left knee disorder 
aggravates his non-service-connected right knee disorder by 
causing increased pain and swelling in the right knee when 
walking over long distances or standing for a long period of 
time.  Although the veteran has had surgery on the right 
knee, no evidence has been submitted to show that his right 
knee surgery, or residuals thereof, are attributable to his 
service-connected left knee disorder.  Nor has any evidence 
been submitted which in any way suggests that he suffers from 
ankylosis of the right knee, dislocation or removal of the 
right semilunar cartilage, malunion or nonunion of the right 
tibia or fibula, or subluxation, lateral instability, or 
acquired, traumatic, genu recurvatum of the right knee due 
to, or aggravated by, service-connected left knee disability.


CONCLUSIONS OF LAW

1.  An increased rating for left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), is not 
warranted.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  

2.  A separate 10 percent rating for left knee disability 
other than that contemplated by Diagnostic Code 5257 is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71 (Plate II), 
4.71a (Diagnostic Codes 5010, 5260, 5261) (1998), 4.118 
(Diagnostic Codes 7803, 7804, 7805).

3.  A rating of 10 percent for incremental aggravation of a 
right knee disability due to service-connected left knee 
disorder is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 
4.71 (Plate II), 4.71a (Diagnostic Codes 5010, 5260, 5261) 
(1998), 4.118 (Diagnostic Codes 7803, 7804, 7805).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned are 
inadequate.  He maintains that the disorders in question 
significantly limit his daily activities due to symptoms such 
as recurrent popping, swelling, stiffness, "locking," and 
pain on use.

As an initial matter, the Board finds that the veteran's 
claims are well grounded.  That is, they are plausible or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Degenerative and traumatic arthritis are rated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (1998).  Arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.


Disorders of the knee and leg are rated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5263 (1998).   A 10 percent rating is warranted for genu 
recurvatum of traumatic origin, objectively manifested by 
weakness and insecurity in weight-bearing; symptomatic 
removal of the semilunar cartilage; malunion of the tibia and 
fibula resulting in "slight" knee or ankle disability; 
limitation of extension of the leg to 10 degrees (see 
38 C.F.R. § 4.71, Plate II); limitation of flexion to 45 
degrees; or for other impairments of the knee--recurrent 
subluxation and lateral instability, deemed to be causative 
of "slight" disability.  A 20 percent rating is warranted 
for dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint; 
malunion of the tibia and fibula resulting in "moderate" 
knee or ankle disability; limitation of extension of the leg 
to 15 degrees; limitation of flexion to 30 degrees; and other 
impairment of the knee deemed to be causative of "moderate" 
disability.  A 30 percent rating is warranted for ankylosis 
of the knee, either at a favorable angle in full extension, 
or in slight flexion between zero and 10 degrees; malunion of 
the tibia and fibula resulting in "marked" knee or ankle 
disability; limitation of extension of the leg to 20 degrees; 
limitation of flexion to 15 degrees; and other impairment of 
the knee deemed to be causative of "severe" disability.  A 
40 percent rating is warranted for ankylosis of the knee in 
flexion between 10 and 20 degrees; nonunion of the tibia and 
fibula, manifested by loose motion and requiring a brace; and 
limitation of extension of the leg to 30 degrees.  A 50 
percent rating is warranted for ankylosis of the knee in 
flexion between 20 and 45 degrees; and limitation of 
extension of the leg to 45 degrees.  The highest available 
schedular rating, 60 percent, is warranted when there is 
extremely unfavorable ankylosis of the knee such that the 
knee is in flexion at an angle of 45 degrees or more.

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (1998); VAOPGCPREC 9-98 (August 1998); 
VAOPGCPREC 23-97 (July 1997); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  The combined evaluation for the 
affected leg, however, cannot exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (1998).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (1998).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (1998).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (1998) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").

Scars, other than those that are disfiguring or the result of 
burns, are rated in accordance with the criteria set forth in 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1998).  
Superficial scars which are poorly nourished with repeated 
ulceration, or which are tender and painful on objective 
demonstration, warrant a 10 percent evaluation.  Other scars 
are rated on the basis of limitation of function of the 
part(s) affected.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing the 
rating to be assigned, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 

1 Vet. App. 589, 594 (1991).  With regard to increased 
ratings, however, it is the present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Compare Fenderson, supra (indicating that the 
"present level" rule, set out in Francisco, is not 
applicable to original ratings).

In the present case, the record shows that the veteran 
injured his left knee in an in-service fall in November 1982.  
He thereafter complained of left knee discomfort on several 
occasions during service and was given diagnoses of internal 
derangement and patellofemoral arthralgia.  In May 1995, he 
underwent a partial meniscectomy of the left knee.  
Immediately following the surgery, manifestations such as 
edema, tenderness, loss of strength, decreased lateral glide 
of the patella, and limitation of motion were noted.  
Physical therapy improved strength and range of motion in the 
knee, but he continued to complain of swelling, tenderness, 
pain on use, and "popping" in the joint.

On VA examination in July 1996, the veteran complained of 
pain and stiffness in his left knee.  X-rays revealed early 
osteoarthritic changes, and physical examination revealed 
crepitus in the knee and flexion limited to 95 degrees.  No 
swelling, deformity, or instability was noted.  On subsequent 
VA examination in November 1996, he complained of 
"popping," and pain on climbing stairs and during periods 
of prolonged sitting and standing.  The examining physician 
indicated, in pertinent part, that the veteran "does 
experience . . . occasional flare-ups of pain of both 
knees."

When later examined by VA in May 1998, the veteran reported 
recurrent pain and swelling in the knee, aggravated by 
climbing, walking, and prolonged sitting.  X-rays again 
revealed signs of early osteoarthritis.  Physical examination 
revealed healed arthroscopic portals, no palpable effusion, 
and a full range of motion.  The cruciate and collateral 
ligaments were intact, there was no tenderness to palpation 
over the lateral or medial joint line, Lachman's test and 
McMurray's sign were negative, and there was no evidence of 
meniscal dislocation upon passive movement.  The examining 
physician opined, in essence, that all of the veteran's 

current left knee manifestations were at least as likely as 
not attributable to injury in service, and indicated that no 
evidence of weakness, incoordination of movement, or 
excessive fatigability was noted during the examination.

In light of the foregoing, it is the Board's conclusion that 
the evidence supports the assignment of a 10 percent rating 
for limitation of motion in the left knee, separate from the 
10 percent rating assigned under Diagnostic Code 5257.  
Although the veteran is currently in receipt of a 10 percent 
rating for his left knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998), and the Board will not disturb that rating, 
the Court has indicated that Diagnostic Code 5257 "is not 
predicated on loss of range of motion, and thus [38 C.F.R.] 
§§ 4.40 and 4.45, with respect to pain, do not apply."  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Because there is 
X-ray evidence of arthritis in the left knee, because the 
medical evidence supports the veteran's allegations 
pertaining to flare-ups of pain, and because impairment due 
to painful motion is not contemplated by a rating under 
Diagnostic Code 5257, the Board will grant the veteran an 
additional, separate, compensable rating for his service-
connected left knee disorder under Diagnostic Codes 5010 and 
5260-5261.  See, e.g., VAOPGCPREC 9-98 (with regard to a knee 
disability rated under Diagnostic Code 5257, a separate 
rating can be assigned for arthritis based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 23-97 
(for a knee disorder already rated under Diagnostic Code 
5257, a claimant has additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 or 5261); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991) (painful motion of a major joint 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, even if there is no 
actual limitation of motion noted clinically).

A higher rating than 10 percent for limitation of motion, 
however, is not warranted.  Although the veteran has 
undergone surgery on his left knee, the evidence of record 
shows that the arthroscopic portals are healed, and there is 
no indication that the left 

knee is ankylosed, that the semilunar cartilage is dislocated 
or has been removed, or that the disability is manifested by 
malunion or nonunion of the tibia or fibula, or acquired, 
traumatic, genu recurvatum.  As noted above, the surgical 
scars on the left knee are not shown to be compensable under 
any pertinent criterion in § 4.118.  

As for the rating under Diagnostic Code 5257, there is no 
indication that the veteran has more than slight instability.  
Indeed, ligaments have been found to be intact, and 
instability has not been noted on examination.  Consequently, 
an increased rating for left knee disability under Diagnostic 
Code 5257 is not warranted.  

Turning to the matter of the rating to be assigned for the 
veteran's right knee, the Board notes that the primary 
disorder affecting the right knee (traumatic or degenerative 
arthritis) is not service connected.  Service connection has 
been granted, however, for the incremental increase in right 
knee disability brought about by service-connected left knee 
disability.

The Court has held that a veteran may be compensated under VA 
law for a non-service-connected condition which is shown to 
be aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In such 
instances, the claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id. at 448.

In the present case, the Board finds that the evidence 
supports the assignment of a 10 percent (compensable) rating 
for incremental aggravation of the veteran's right knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5260-5261 (1998).  When the veteran was examined by VA in 
November 1996, the examining physician stated, in pertinent 
part:

	In reviewing [the veteran's] record, he 
has degenerative arthritis of his right 
knee which is not proximally related to 
his left knee.  There is no evidence to 
support an injury to his right knee 
which would implicate a [service-
connected] problem.  The patient does 
experience pain on [range of motion] of 
his knee and occasional flare ups of 
pain of both knees.  He states that his 
pain has gradually gotten worse and he 
has [a] popping sensation and difficulty 
going up and down stairs.  The left knee 
in all likelihood does aggravate the 
right knee condition.  The base line 
condition of the right knee is pain, 
swelling, giving way and difficulty 
going up and down stairs and the 
aggravation from the left knee to the 
right knee would cause some increase in 
pain and swelling when walking over long 
distances or standing for a long period 
of time.

(emphasis added).  The VA examiner's opinion is 
uncontradicted on the record and, in the Board's view, is 
sufficient to establish the veteran's entitlement to a 
minimum 10 percent evaluation under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71, Diagnostic Codes 5010, 5260-5261 (1998).  A 
rating in excess of 10 percent for incremental aggravation of 
the veteran's right knee disability is not warranted, 
however.  Although the veteran has undergone surgery on his 
right knee, no evidence has been submitted to show that his 
right knee surgery, or residuals thereof, is in any way 
related to his service-connected left knee disorder.  Nor has 
any evidence been submitted which in any way suggests that he 
suffers from ankylosis of the right knee, dislocation or 
removal of the right semilunar cartilage, malunion or 
nonunion of the right tibia or fibula, or subluxation, 
lateral instability, or acquired, traumatic, genu recurvatum 
of the right knee due to, or aggravated by, service-connected 
left knee disability.

In evaluating the veteran's right knee debility, the Board 
has considered whether the veteran is entitled to a "staged 
rating."  See Fenderson, supra.  It is the Board's 
conclusion, however, that at no time since the veteran filed 
his claim for service connection has his service-connected 
incremental right knee debility been more than 10 percent 
disabling.  Consequently, a "staged rating" is not 
warranted.


ORDER

An increased rating for left knee disability under Diagnostic 
Code 5257 is denied.  

A separate 10 percent rating left knee disability other than 
that contemplated by Diagnostic Code 5257 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

A rating of 10 percent for incremental aggravation of a right 
knee disability due to service-connected left knee disability 
is granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


